Citation Nr: 1433248	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected right hip bursitis with degenerative joint disease.

3.  Entitlement to an initial disability rating greater than 10 percent prior to July 21, 2009, for service-connected lumbar spine degenerative disc disease with scoliosis, and greater than 40 percent, thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had active service from October 1983 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for bilateral pes planus, granted service connection for lumbar spine disability, rated at 10 percent from November 1, 2007, and granted service connection for a right hip bursitis with degenerative joint disease, rated as noncompensable from November 1, 2007.

A March 2010 rating decision granted an increased rating of 10 percent for the right hip bursitis with degenerative joint disease with the same effective date.  An increased rating of 40 percent was granted for the lumbar spine disability, effective July 21, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the claims for higher initial disability ratings remained before the Board.  

In September 2012, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The issues of service connection for bilateral pes planus and entitlement to a higher initial disability rating for right hip bursitis with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

In an April 2010 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a higher initial rating for the lumbar spine disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial disability rating greater than 10 percent prior to July 21, 2009, for service-connected lumbar spine degenerative disc disease with scoliosis, and greater than 40 percent, thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2010 statement, the Veteran stated that she would like to withdraw her claim for a higher initial disability rating for lumbar spine degenerative disc disease with scoliosis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review her claim, and entitlement to a higher initial rating for lumbar spine degenerative disc disease with scoliosis is dismissed.


ORDER

The claim for a higher initial rating for lumbar spine degenerative disc disease with scoliosis is dismissed.  


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for bilateral pes planus and entitlement to a higher initial disability rating for right hip bursitis with degenerative joint disease.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Regarding the issue of service connection for bilateral pes planus, the Veteran testified during the Board hearing that a July 2009 VA examiner did not adequately examine her feet, and that she was confused by the examiner's questions.  The July 2009 VA examiner found fully reconstituted arches on sitting with flexible arches on standing and concluded that there was no pathology to suggest a diagnosis of pes planus.  Given that multiple medical professionals diagnosed bilateral pes planus during service, including in September 2002 and August 2006 service treatment records, the Board finds that a new VA examination is warranted.  The VA examiner is requested to specifically address the positive diagnoses of pes planus during service and comment as to whether the Veteran has had pes planus at any time since discharge.  

Regarding the issue of an increased disability rating for the service-connected right hip bursitis with degenerative joint disease, the Veteran reported during the Board hearing that her symptoms, including pain and limitation of motion, had worsened since the last VA examination in July 2009.  She is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As there is evidence that the disability has worsened since the last examination, she is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain all outstanding VA or other federal medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, the agency of original jurisdiction shall afford the Veteran a VA foot examination with a qualified physician that has not previously examiner her.  The claims file, including this remand and any relevant records contained in the virtual system, must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to state whether the Veteran has pes planus.  If not, the examiner must specifically comment on the in-service diagnoses of pes planus and explain the difference in diagnosis now (for example, were the previous examiners wrong or has the disability improved such that it no longer exists).  

If pes planus has existed since discharge, the examiner should provide an opinion as to whether it is at least as likely as not that it had onset in service or is otherwise related to a disease or injury in service, including the in-service findings of pes planus.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.   If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The Veteran shall be afforded a VA examination with a qualified physician to determine the current nature and severity of the service-connected right hip bursitis with degenerative joint disease.  The claims file, including this remand and any relevant records contained in the virtual system, must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated testing should be conducted.

The examiner should report the range of motion of the right hip in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected right hip disability.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether her service-connected disability causes her to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by her disability.

4.  The agency of original jurisdiction shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


